Citation Nr: 0315512	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-18 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from January 1961 to 
April 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 decision of the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board remanded this case in May 2001.  The 
requested development was accomplished, to the extent 
possible, and the case was returned to the Board in June 2003 
for further appellate review and disposition.


REMAND

As noted in the Board's remand of May 2001, there has been a 
significant change in the law brought about by the passage of 
the Veterans Claims Assistance Act of 2000 (VCAA).  This law, 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); among other things, modified VA's 
duties to notify and to assist claimants by amending 
38 U.S.C.A. § 5103 ("Notice to claimants of required 
information and evidence") and adding 38 U.S.C.A. § 5103A 
("Duty to assist claimants").  With respect to the duty to 
notify, VA must inform the claimant of information "that is 
necessary to substantiate the claim" for benefits (codified 
as amended at 38 U.S.C.A. § 5103).  VA must also make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2002).

Moreover, the amended "duty to notify" requires VA to 
notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by VA on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, it could be argued that much of the development 
and notice contemplated by the VCAA was accomplished as the 
appeal progressed over the years.  However, it was not until 
a March 2003 letter from the RO that the appellant was 
advised of the specific content of the VCAA and of his and 
VA's obligations with respect to it, in the context of his 
claim.  Moreover, one of the important provisions of this law 
is that after the claimant has been notified of the 
information and evidence necessary to substantiate his claim 
that he must submit, he has one year from that notification 
to actually submit that information or evidence.  See 
38 U.S.C.A. § 5103(a), (b).  As stated, the appellant was not 
first advised of his rights and obligations under the VCAA 
with respect to this claim, or more specifically, what 
information or evidence it was his responsibility to submit 
until March 2003.  Accordingly, he would have until March 
2004 to make his submission.  The appellant has not indicated 
in any way that he desired to waive his right to this one 
year period, and the Board has no present mechanism by which 
to ascertain any such intention.  Accordingly, it will be 
necessary to return this case to the RO, pending the passage 
of this one-year period or further instructions from the 
appellant.

In this regard, it is noted that the United States Court of 
Appeals for the Federal Circuit recently addressed the 
importance of this one year period in which a claimant has to 
respond after he or she has been given the notice required by 
38 U.S.C.A. § 5301(a) and (b).  See Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, No. 02-
7304, -7305, 7316 (Fed. Cir. May 1, 2003).  In that case, a 
challenge had been brought to regulations promulgated in 
January 2002 that permitted the Board itself to correct any 
§ 5103-notice deficiencies, but in pertinent part, provided 
only a 30-day period in which the claimant could respond to 
this notice given by the Board.  Although this regulation 
also provided that the claimant could still submit additional 
evidence within one year of the Board's notice to him or her, 
which if found to be a basis for an allowance, would result 
in the same effective date of the allowance as if the Board 
had granted the benefit sought, the Federal Circuit Court 
found this regulation invalid, as contrary to § 5103 (b), 
which provides a claimant one year to submit evidence.

In light of the Court's holding and the expressed language of 
the statute, it will be necessary to defer any decision on 
this appeal until the year to respond provided in § 5103 has 
expired, or as indicated above, the appellant waives his 
right in this regard.  As also indicated above, since the 
Board has no mechanism in place to solicit such a waiver, and 
should the appellant provide additional evidence directly to 
the Board, it would be necessary in any event to have the RO 
consider the evidence in the first instance, (absent yet a 
second waiver), the case will be remanded.  

Under the circumstances described above, this case is 
remanded for the following:

1.  The appellant should be advised that further 
action on his appeal will be deferred pending the 
expiration of the one year period that commenced on 
March 6, 2003, when he was formally provided with 
notice of what evidence and information it was his 
responsibility to submit in connection with this 
matter as required by 38 U.S.C.A. § 5103.  During 
the remainder of this one-year period, the 
appellant should be asked to submit the evidence 
and information about which he received notice in 
March 2003, and likewise, be given the option to 
waive his right to this one-year period to respond 
in the event he has no additional information or 
evidence to submit.

2.  The appellant's response should then be 
reviewed, any additional development as may be 
indicated by this response undertaken, and if 
necessary, the claim re-adjudicated.  If the 
decision on one or both issues on appeal remains 
adverse, the appellant should be provided a 
supplemental statement of the case.  This document 
should include notice of all relevant actions taken 
on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations.  
An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned 
to this Board for further appellate review, if in 
order.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


